                 Case 2:18-cr-00132-RAJ Document 862 Filed 12/08/20 Page 1 of 1




 1                                                                  Hon. Richard A. Jones
 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7
     UNITED STATES OF AMERICA,         )
 8
                                       )              No. 2:18-cr-00132-RAJ
 9              Plaintiff,             )
                                       )              ORDER GRANTING MOTION
10
           v.                          )              FOR LEAVE TO FILE
11                                     )              OVERLENGTH MOTION FOR
                                       )              COMPASSIONATE RELEASE
12
     ERNIE RAY DAVIS,                  )
13                                     )
                Defendant.             )
14   _________________________________ )
15

16            THIS COURT, having considered Defendants’ Motion for Leave to File

17   Overlength Motion for Compassionate Release, and being familiar with the pertinent
18
     records, files, and proceedings, hereby orders that the motion (Dkt. # 853) is
19

20
     GRANTED. Defendant’s overlength motion of 26 pages is accepted.

21            DATED this 8th day of December, 2020.
22

23

24
                                                      A
                                                      The Honorable Richard A. Jones
25                                                    United States District Judge
26

27

28
     ORDER GRANTING MOTION FOR LEAVE                                              Luminata, PLLC
     TO FILE OVERLENGTH MOTION                                            212 Broadway E. #22815
     2:18-cr-00132-RAJ
                                                                               Seattle, WA 98102
                                              1                                    (360) 726-3130
                                                                          marla@luminatalaw.com
